Citation Nr: 0510378	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  02-02 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for right eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from December 1953 to March 
1956.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In November 2003, the Board remanded the 
claim to the RO for additional development, and it is now 
before the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for blindness in 
his right eye.  He asserts that he "could see fine" when he 
went into service, injured his right eye in basic training at 
Fort Knox, Kentucky, and was stated to be blind in the right 
eye when he was separated from service, thereby warranting 
direct service connection on an incurrence basis.  He 
questions whether he would have been inducted in service at 
all if he were already blind in his right eye.  
Alternatively, he argues that the right eye injury in service 
aggravated any preexisting disability and that service 
connection should be granted on an aggravation basis.  

In the November 2003 remand, the Board outlined the evidence 
found in the veteran's service medical records and requested 
that the veteran be provided a VA ophthalmology examination 
and that an opinion be obtained.  

For the convenience of the reader, the Board repeats here 
that the veteran's service medical records include the 
reports of his service pre-induction and induction 
examinations, in-service clinical records and consultation 
reports and the report of his service separation examination.  
The records are charred at the edges, but essentially intact, 
apparently having been damaged in the 1973 fire at the 
National Personnel Records Center.  At the pre-induction 
examination, distant vision in the left eye was 20/30 
corrected to 20/20.  In the right eye, there was light 
perception.  The examiner noted the presence of a traumatic 
cataract in the right eye.  He stated it was not considered 
disqualifying.  At his service induction examination in 
December 1953, the veteran reported that he had eye problems, 
and the examiner elaborated that the veteran had injured his 
right eye two years earlier and now had a cataract.  On 
examination, distant vision in the left eye was 20/30 
corrected to 20/20, and in the right eye there was light 
perception only.  The examiner noted that the veteran injured 
his right eye two years previously and had a traumatic 
cataract and colobama.  

Clinical records show that the veteran was hospitalized at 
the U.S. Army Hospital, Fort Lee, Virginia, in March 1954 
with complaints of a sore right eye.  He gave a history of 
his right eye becoming red about 3 years earlier from a 
shotgun and said that since that time had not been able to 
see out of his right eye.  He reported that about a week 
before the hospitalization he had an exacerbation of symptoms 
and his left eye began to hurt.  On examination, the examiner 
stated the veteran was blind in the right eye.  The diagnosis 
was chronic uveitis right eye with traumatic cataract.  He 
was discharged to light duty after 11 days of 
hospitalization.  In late March 1954, his army physician 
stated that the eye looked the same, and treatment was 
continued.  

In late April 1954, the Chief of the Medical Service at Fort 
Lee Army Hospital stated that the veteran had appeared before 
a medical board and had refused to sign papers.  The 
physician requested a consultation from the Chief of the Eye 
Service at Walter Reed Army Hospital in Washington, D.C., and 
asked whether the veteran should be brought before a Physical 
Evaluation Board.  He stated that the provisional diagnosis 
was chronic uveitis right eye with traumatic cataract.  When 
the veteran was seen in consultation at Walter Reed in May 
1954, he gave a history of getting shotgun powder in his 
right eye about two years earlier with considerable loss of 
vision.  He said he could see a little out of the eye when he 
entered service five months ago but had pain and redness and 
rubbed his eye while in basic training.  He said his eye 
"burned" because he lost so much sleep.  On examination, 
the physician stated that in the right eye there was no light 
perception, uncorrectable.  After slit lamp examination of 
the right eye, the diagnoses were traumatic cataract, 
traumatic iridectomy and old vitreous hemorrhage.  The 
physician stated that the right eye was probably in the 
process of becoming phthisical.  The physician stated that he 
did not feel this was service incurred or aggravated.  

Later records show that the veteran was hospitalized at the 
U.S. Army Hospital, Fort Lee, Virginia, in mid-July 1954 and 
an eye clinic evaluation board requested a consultation from 
the eye clinic at Walter Reed Army Hospital, which was 
accomplished in early September 1954.  While hospitalized at 
Fort Lee, the veteran gave a history of getting grit (dirt) 
in his right eye while at Fort Knox.  He said that the eye 
turned red.  It was noted that the veteran had not been 
hospitalized for that injury.  On examination, the veteran 
was stated to be blind in the right eye.  The impression was 
old injury to right eye with chronic uveitis and secondary 
cataract.  

At the September 1954 consultation, the veteran said his 
vision was normal in his right eye when he came into service 
and that all his trouble resulted from some grit he got in 
his eye at Fort Knox.  Examination revealed the veteran to 
have phthisis bulbi of the right eye with a mild degree of 
activity present, but the eye, in general, was very quiet.  
The physician stated that he felt the veteran was a 
malingerer and that his statements were untruthful regarding 
his injury.  The physician said he felt that it was an old 
EPTS (existed prior to service) condition and the veteran was 
trying to get compensation.  The physician stated that if the 
injury was definitely determined to be LOD (line of duty), 
yes, then enucleation of the eye might be considered because 
he felt that sooner or later it might come to that.  He also 
stated that if the injury was determined to be LOD, no, then 
he felt the veteran should be retained on duty or given the 
alternative of an EPTS discharge by a medical board.  

Later notes show that in September 1954 records were 
requested from Fort Knox, but that Fort Knox stated it had no 
outpatient records for the veteran.  At the veteran's March 
1956 examination for transfer to the U.S. Army Reserves, the 
evaluation was blind right eye, cataract.  

Other evidence of record includes VA outpatient records 
including a March 1999 optometry attending note stating there 
was phthisical right eye secondary to trauma.  At a VA 
optometry visit in January 2002, the assessment was pthisical 
bulbi, right eye, secondary to trauma.  

In the November 2003 remand, the Board requested that a 
medical opinion be obtained in order to facilitate its 
decision on his claim.  As to the veteran's argument that 
service connection should be granted for his right eye 
disability on an aggravation basis, in the remand the Board 
pointed out that the veteran's service medical records 
indicate that when the veteran entered service in December 
1953, he had light perception in his right eye, but that by 
May 1954 he had no light perception in that eye and from then 
on, including at his separation examination in March 1956, he 
was reported to be blind in his right eye.  The Board notes 
that the RO denied the claim on the basis that it accepted 
"light perception only" as blindness and therefore regarded 
the veteran as blind in the right eye upon induction, with no 
possibility of incurrence or aggravation of disability during 
service.  The Board notes, however, that in the VA Schedule 
for Rating Disabilities at 38 C.F.R. § 4.84a, Table IV, VA 
awards a higher level of special monthly compensation for 
certain combinations of disabilities that include no light 
perception than it does for combinations of disabilities that 
include vision level described as "light perception only."  
As the veteran's service medical records arguably indicate an 
increase in severity of the veteran's right eye disability 
during service, the Board remanded the case for a medical 
opinion.  

In its remand, the Board requested that the examiner review 
the veteran's claims file, including his complete service 
medical records, examine the veteran, and provide an opinion, 
with complete rationale, as to whether it is at least as 
likely as not that the finding of no light 
perception/blindness in the right eye by the time of 
separation from service in March 1956 represented an increase 
in severity of the right eye disability as it existed at 
entry into service when the veteran had light perception in 
the right eye.  If so, the examiner was to be requested to 
provide an opinion, again with complete rationale, as to 
whether the increase in severity was clearly and unmistakably 
due to the natural progress of the pre-existing right eye 
condition, with a discussion of the role, if an, of the 
chronic uveitis for which the veteran was hospitalized in 
service.  The Board also requested that the examiner be 
requested to then provide an opinion, with complete 
rationale, as to whether it is at least as likely as not that 
the veteran's current right eye disability is causally 
related to any in-service increase in severity of his pre-
service right eye disability or is causally related to any 
other incident of service.  The Board specified that it was 
necessary that the claims file be made available to the 
examiner for review of pertinent documents.  

The record includes the reports of two VA ophthalmology 
examinations dated subsequent to the Board's remand.  The 
Board has reviewed those reports and finds them unresponsive 
to the Board's remand.  In the earlier report, dated in 
August 2004, the examiner reported a diagnosis of old post-
traumatic corneal scar with total loss of vision:  consistent 
with patient's description of war trauma.  There is no 
indication that that the examiner reviewed or considered the 
veteran's service medical records.  In this regard, the 
examiner did not acknowledge or discuss the showing in the 
service medical records that the veteran entered service with 
only light perception in the right eye.  Further, while the 
veteran's service included service coincident with the Korean 
conflict, nowhere in the file does the evidence show, or does 
the veteran contend, that he had "war trauma."  

As to the other examination report, which is dated in 
September 2004, in that report the examiner stated that 
medical records at entry state no light perception, right 
eye, secondary to trauma with chronic iritis and traumatic 
cataract.  Further, under assessment, the examiner stated 
that no light perception existed prior to service and no 
light perception post service.  The examiner concluded this 
did not represent an increase in severity of disability.  
After reading this statement, the Board again reviewed the 
service medical records and, as outlined earlier, finds that 
the reports of the veteran's pre-induction examination and 
his service induction examination both state explicitly that 
the veteran had light perception in the right eye at the time 
of those examinations.  The Board is unable to reconcile its 
reading of the service medical records with the statements of 
the examiner in the September 2004 examination report.  The 
case must therefore be returned for explanation by the 
September 2004 examiner, or, if that examiner is not 
available, a new examination and medical opinion responsive 
to the Board's requests should be obtained.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (remand by Board confers 
on appellant right to VA compliance with terms of remand, and 
where remand orders of Board are not complied with, Board 
itself errs in failing to insure compliance).  

With respect to the veteran's arguments concerning service 
connection on an aggravation basis, the Board notes that a 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306.  

If the presumption of aggravation is not rebutted, the next 
step is to determine whether service connection may be 
granted.  In order to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  As to the 
first element, VA outpatient records show that in March 1999 
the veteran was noted to have a phthisical right eye 
secondary to trauma.  In January 2002, an optometry 
assessment included pthisical bulbi of the right eye 
secondary to trauma, and at the September 2004 VA examination 
there was no light perception in the right eye.  The matter 
of aggravation in service is to be resolved.  Further, there 
is currently of record no medical opinion linking any current 
right eye disability to any aggravation of the veteran's 
right eye disability that occurred during service or 
alternatively a finding of continuity of symptomatology or 
chronicity of any aggravation under 38 C.F.R. § 3.303(b).  

Subsequent to the Board's November 2003 remand, the United 
States Court of Appeals for Veterans Claims (Court) issued 
its decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In that decision, the Court held, in part, that 
notice requirements of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

While the RO did, in a letter dated in July 2001, discuss 
what the evidence must show to establish service connection 
and requested that the veteran submit or identify evidence in 
support of his claim, the veteran has not been explicitly 
requested to provide any evidence in his possession that 
pertains to the claim.  This should be done.  

Accordingly, the case is REMANDED to the AMC for the 
following actions:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers from which he received eye 
examination or treatment or evaluation 
for his right eye disability at any time 
since service.  With authorization from 
the veteran, the AMC should attempt to 
obtain and associate with the claims file 
records identified by the veteran that 
have not been obtained previously.  In 
any event, the AMC should obtain and 
associate with the claims file any VA 
optometry or ophthalmology records dated 
from January 2002 to the present.  

The AMC should request that the veteran 
provide any evidence in his possession 
that pertains to his claim for service 
connection for right eye disability.  

2.  Thereafter, the AMC should return the 
record to the examiner who conducted the 
September 2004 examination, if that 
examiner is available.  That examiner, if 
available, should be requested to review 
the veteran's service medical records, 
including the reports of the veteran's 
pre-induction examination and his 
induction examination, which state the 
veteran had light perception in the right 
eye at that time.  The examiner should be 
requested to reconcile those findings 
with the statements in the September 2004 
VA examination report that medical 
records at entry state no light 
perception, right eye, and that no light 
perception existed prior to service.  The 
examiner should also be requested to 
review the veteran's claims file, 
including his complete service medical 
records, and provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not (50 percent or 
greater likelihood) that the finding of 
no light perception/blindness in the 
right eye by the time of separation from 
service in March 1956 represented an 
increase in severity of the right eye 
disability as it existed at entry into 
service, with specific discussion of the 
finding of light perception in the right 
eye at his pre-induction and induction 
examinations.  If there was an increase 
in severity, the examiner should be 
requested to provide an opinion, again 
with complete rationale, as to whether 
the increase in severity was clearly and 
unmistakably due to the natural progress 
of the pre-existing right eye condition, 
with a discussion of the role, if any, of 
the chronic uveitis for which the veteran 
was hospitalized in service.  Then, the 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not (50 percent or 
greater likelihood) that the veteran's 
current right eye disability is causally 
related to any in-service increase in 
severity of the veteran's pre-service 
right eye disability or is causally 
related to any other incident of service.  
The claims file, including a copy of this 
remand, must be made available to the 
examiner for review of pertinent 
documents and that it was reviewed should 
be noted explicitly in the examination 
report.  The examination report should be 
typed.  

If the examiner who conducted the 
September 2004 VA examination is not 
available, the AMC should arrange for a 
new VA ophthalmology examination of the 
veteran to determine the nature and 
etiology of his current right eye 
disability.  All indicated studies should 
be performed.  The examiner should be 
requested to review the veteran's claims 
file, including his complete service 
medical records, examine the veteran, and 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not (50 percent or greater 
likelihood) that the finding of no light 
perception/blindness in the right eye by 
the time of separation from service in 
March 1956 represented an increase in 
severity of the right eye disability as 
it existed at entry into service, noting 
that the reports of the veteran's pre-
induction and service induction 
examinations showed he had light 
perception in the right eye at entry into 
service.  If there was an increase in 
severity, the examiner should be 
requested to provide an opinion, again 
with complete rationale, as to whether 
the increase in severity was clearly and 
unmistakably due to the natural progress 
of the pre-existing right eye condition, 
with a discussion of the role, if any, of 
the chronic uveitis for which the veteran 
was hospitalized in service.  Then, the 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not (5o percent or 
greater likelihood) that the veteran's 
current right eye disability is causally 
related to any in-service increase in 
severity of the veteran's pre-service 
right eye disability or is causally 
related to any other incident of service.  
The claims file, including a copy of this 
remand, must be made available to the 
examiner for review of pertinent 
documents and that it was reviewed should 
be noted explicitly in the report.  The 
report should be typed.  

3.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the AMC should 
review the required medical opinions to 
ensure that they are responsive to, and 
in complete compliance with, the 
directives of this remand.  If they are 
not, the AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and, in the absence of 
compliance, further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After the development requested above 
has been completed and any additional 
development deemed necessary by the AMC 
has been accomplished, the AMC should 
readjudicate entitlement to service 
connection for right eye disability.  If 
the benefit sought on appeal remains 
denied, the AMC should issue a 
supplemental statement of the case, and 
the veteran and his representative should 
be provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


